Citation Nr: 1520807	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  95-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 1996) for colorectal cancer due to treatment at a VA medical facility. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of VA-authorized colon resection surgery in April 1994 and subsequent cancer treatment, including the loss of a creative organ. 

3.  Entitlement to compensation under 38 C.F.R. § 1151 for melanoma of the scrotum, and the residuals thereof, due to treatment at a VA medical facility.

4.  Entitlement to service connection for femoral artery gone due to overradiation.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left hand traumatic arthritis.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder disability.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right shoulder disability.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for ringing in ears.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to March 1968. 

The § 1151 matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In June 1999, the case was remanded to the RO for further development.  A Board videoconference hearing was held in November 2006; a transcript of the hearing is of record.  In March 2007 and September 2009, the case was again remanded to the RO for further development. 

The service connection and new and material issues were denied in a December 2014 rating decision.  See 12/30/2014 VBMS entry, Rating Decision - Narrative.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

§ 1151 issues

In the prior June 1999, March 2007, and September 2009 Remands, the Board sought medical opinions, which would help determine whether the Veteran qualifies for Section 1151 compensation.  Unfortunately, none of the opinions provided to date have been sufficient to allow the Board to make a final determination in the Veteran's 1151 claims.

For claims filed prior to October 1, 1997, under 38 U.S.C.A. § 1151 (West 1996), when a Veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the Veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  The regulation implementing that statute appears at 38 C.F.R. § 3.358 and provides, in pertinent part, that in determining whether additional disability exists, the Veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based is compared with the physical condition subsequent thereto.  38 C.F.R. § 3.358(b)(1) (2006). 

Compensation is not payable if additional disability or death is a result of the natural progress of the injury or disease for which the Veteran was hospitalized.  38 C.F.R. § 3.358(b)(2).  Further, the additional disability or death must actually result from VA hospitalization or medical or surgical treatment and not be merely coincidental therewith.  38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran or, in appropriate cases, the Veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the VA hospitalization or medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

Colorectal Cancer

In the September 2009 Board Remand, it was determined that an additional medical opinion was required to address whether VA failed to detect a pre-cancerous lesion between 1984 and 1992, which if removed, would have prevented the Veteran from developing colorectal cancer.  It was also indicated that the opinion should address whether VA failed to timely diagnose the Veteran's colorectal cancer, and if so, whether this failure resulted in the Veteran incurring additional disability.

The oncologist was requested to review the pertinent information in the claims file relating to diagnosis and treatment of the Veteran's colon cancer, including the Board's September 2009 remand; all pertinent treatment records from 1984 up to and including the April 1994 report of Veteran's surgery; any pertinent subsequent cancer treatment records; any records obtained by the RO related to the July 2001 settlement of the Veteran's government tort claim; and all pertinent medical opinions of record, including the February 1998 and October 2000 opinions of Dr. Lisehora, the August 1998 opinion of the VA staff physician, the May 2000 opinion of the private oncologist, the November 2000 opinion from the private surgical consultant and the April 2001 opinion from the treating oncologist. 

The oncologist was then asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran developed any additional disability as a result of any lack of an appropriate and/or timely diagnosis of precancerous colon polyps and/or colon cancer between 1984 and 1992.  The oncologist was asked to comment on whether the Veteran should have been provided with more extensive testing, such as a sigmoidoscopy or colonoscopy at some point between 1984 and 1992, and if so, whether it is likely that such testing would have identified precancerous colon polyps and/or an earlier stage of colon cancer.  

In an August 2014 opinion (see 04/09/2014 VBMS entry, Medical Treatment Record-Non-Government Facility), the oncologist summarized records dated from 1984 to 1994.  The oncologist noted that it appeared the Veteran had appropriate evaluation at the time with barium enema and results consistent with diverticular disease.  He had negative stool evaluation and at least two negative rectal exams.  He also had evidence of hemorrhoids, which could-along with diverticular disease-account for his recurrent melena/blood per rectum.  After his second barium enema in 1992, his physician reported his symptoms had improved and reviewed the results with him and additionally offered further testing with colonoscopy or flex sig, which reportedly the patient declined.  Thus, additional testing was offered to the Veteran prior to 1994, but declined by him.

The oncologist stated that had the Veteran decided to pursue additional testing via endoscopy prior to 1994, this WOULD have likely identified the lesion at an earlier stage given the fact that colorectal cancer develops over years and he had evidence of diverticular disease and likely had ongoing inflammation in the colon for years.  The fact that the additional testing was offered to the Veteran and he declined it make this a moot point.

Unfortunately, such opinion is incomplete as the oncologist did not comment on whether the Veteran should have been provided with more extensive testing, such as a sigmoidoscopy or colonscopy at some point between 1984 and 1992.  The oncologist only discusses the additional testing offered in or about 1992 and does not discuss whether additional/more extensive testing should have been offered prior to 1992, and whether it is likely that such testing would have identified precancerous colon polyps and/or an earlier stage of colon cancer.  Thus, further comment from the oncologist is necessary.  




Residuals of Colorectal Cancer treatment

In the September 2009 Remand, it was determined that the record as it stands with respect to the Veteran's claim lacks an appropriate medical opinion (with accompanying rationale) as to whether the Veteran developed additional disability in the form of permanent loss of teeth, surgery on the lower jaw due to infection, stomach problems, shingles, depression, anxiety and claustrophobia as a result of his colon cancer surgery and subsequent treatment (including chemotherapy and radiation therapy).  If such additional disability was determined to be present, a medical opinion was also needed to address whether such disability was certain to result from the surgery and/or treatment provided.  

In the April 2014 opinion, the oncologist stated that the Veteran's surgery and adjuvant therapy with chemotherapy and radiation certainly resulted in some expected disability.  The oncologist explained that every patient who undergoes adjuvant therapy with chemotherapy and/or radiation experiences some disability to varying degrees.  With regards to whether there was any "additional disability," this is almost impossible to answer as each patient will have a different set of varied adverse effects to varying degrees.

With regard to teeth issues, the oncologist noted that surgery or adjuvant chemoradiation would NOT result in an impacted tooth, and thus are likely not the cause of at least the November 1994 surgery.  Impacted teeth can serve as a nidus for an infection which could occur at any time in patients with or without treatment for cancer.

With regard to stomach problems, the oncologist noted that in the chart he had ongoing "abdominal symptoms" for many years prior to his cancer diagnosis and treatment.  Certainly patients getting chemotherapy can experience increases in nausea, vomiting, bloating, etc, but these are expected and known side effects.  With regards to aggravating his already present symptoms, this is certainly possible, and expected with chemotherapy like 5FU, which he received.

With regard to shingles, the oncologist explained that this is the dermatologic manifestation of the herpes zoster virus, which the patient undoubtedly had for many years prior to his cancer diagnosis.  The virus can reactivate and cause shingles at any time over the course of an infected person's life.  There have been associations, however, with stress and immunosuppression, and thus if the patient was stressed or immunosuppressed because of his cancer treatment, this certainly could have contributed to the reactivation of the virus and subsequent shingles.  He also, however, could have developed shingles without undergoing any cancer treatment, as well.

With regard to depression, anxiety, and claustrophobia, the oncologist noted that he had a long history of mental health problems, so it is unlikely that his cancer treatment was the cause of these.  Again, his underlying problems may have been aggravated by his cancer treatment, as chemotherapy can have effects on the brain/CNS, but his cancer treatment is certainly not the sole cause for his psychological problems.

The oncologist concluded that these problems were neither certain nor intended cause of his surgery and subsequent cancer treatment, which is not to say that there could not have been some contribution of the cancer treatment to the magnitude of these problems.

As detailed hereinabove, compensation is not payable if additional disability or death is a result of the natural progress of the injury or disease for which the Veteran was hospitalized.  38 C.F.R. § 3.358(b)(2).  Further, the additional disability or death must actually result from VA hospitalization or medical or surgical treatment and not be merely coincidental therewith.  38 C.F.R. § 3.358(c)(1), (2).

In formulating the opinion, the oncologist discussed the Veteran's disabilities claimed as a result of the colon cancer surgery and subsequent treatment (including chemotherapy and radiation therapy); however, the examiner did not opine whether the additional disabilities were a result of the natural progress of the injury or disease for which the Veteran was hospitalized, nor did the examiner opine whether the additional disabilities resulted from the VA medical or surgical treatment and not be merely coincidental therewith.  

Moreover, as detailed hereinabove, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran.  "Necessary consequences" is defined as those which are certain or intended to result from the VA hospitalization or medical or surgical treatment.  The oncologist stated that his "problems were neither certain nor intended cause of his surgery and subsequent cancer treatment . . . ."  Based on such statement would suggest that the referenced disabilities were not necessary consequences of the surgical and subsequent cancer treatment; however, such statement conflicts with the specific statements detailing each disability.  Remand is necessary to obtain clarification from the oncologist.

Melanoma

In the September 2009 Remand, the Board determined that the June 2009 medical opinion, which found no indication that the Veteran incurred any additional disability as a result of VA treatment or lack thereof between the April 1994 colorectal resection and the September 1996 surgical removal of a melanoma, is insufficient because it provided no rationale for its conclusion.  Thus, the issue was remanded for an appropriate medical opinion to address whether VA health care (or lack thereof) during this time frame resulted in additional disability associated with the Veteran's melanoma.

The oncologist was asked to review the pertinent information in the claims file relating to diagnosis and treatment of the Veteran's melanoma during the time frame between 1994 and 1996, and opine whether it is at least as likely as not that the Veteran developed any additional disability as a result of any lack of an appropriate and/or timely diagnosis of melanoma between 1994 and 1996.  The examiner was asked to comment on whether there is any indication from the medical documentation of record or the Veteran's testimony (see, e.g., March 1998 RO hearing testimony pages 4, 7-9 ), that the melanoma could have been diagnosed at an earlier point.

In the April 2014 opinion, the oncologist summarized records dated from 1994 to 1996, and explained that it would not be routine to do a full scrotal skin exam on a patient on a regular basis unless there were a complaint by the patient or there was a personal medical history that warranted specifically examining the scrotal skin area, which in this case there appeared to not have been.  The oncologist found no notes or evidence indicating that the Veteran had complained of a scrotal skin lesion that was then not investigated clinically.

In formulating this opinion, however, the oncologist failed to consider the lay contentions of the Veteran pertaining to his assertions that VA physicians misdiagnosed a lesion on his scrotum in 1994 as a blood blister (see, e.g., March 1998 RO hearing testimony pages 4, 7-9) and, as a consequence, he had to seek private treatment to obtain an appropriate melanoma diagnosis in 1996 and then had to undergo the removal of lymph nodes down into his right leg.  Thus, the Veteran asserts that there was a misdiagnosis of scrotum cancer in 1994.  Thus, further comment from the oncologist is necessary which considers the lay assertions of the Veteran.  

Service connection issues

In a December 2014 rating decision, the RO denied entitlement to service connection for femoral artery gone due to overradiation, and determined that new and material evidence had not been received to reopen the claims of service connection for left hand traumatic arthritis, left shoulder condition, right shoulder condition, and ringing of ears.  See 12/30/2014 VBMS entry, Rating Decision - Narrative.  In a February 2015 submission, the Veteran expressed disagreement with all of the findings in the December 2014 rating decision.  See 02/04/2015 VBMS entry, Notice of Disagreement.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following actions:

1.  The claims and Virtual folders should be forwarded to the oncologist who provided the April 2014 opinion (or another oncologist if the April 2014 examiner is unavailable).  The oncologist should provide three separate medical opinions corresponding to the Veteran's three separate § 1151 claims as follows:

Colorectal Cancer:  The oncologist should review the pertinent information in the claims file relating to diagnosis and treatment of the Veteran's colon cancer, including the Board's Remands; all pertinent treatment records from 1984 up to and including the April 1994 report of Veteran's surgery; any pertinent subsequent cancer treatment records; the July 2001 settlement of the Veteran's government tort claim; and all pertinent medical opinions of record, including the February 1998 and October 2000 opinions of Dr. Lisehora, the August 1998 opinion of the VA staff physician, the May 2000 opinion of the private oncologist, the November 2000 opinion from the private surgical consultant and the April 2001 opinion from the treating oncologist. 

The oncologist should then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater chance) that the Veteran developed any additional disability as a result of any lack of an appropriate and/or timely diagnosis of precancerous colon polyps and/or colon cancer for the period prior to 1992.  In this regard, the oncologist, should comment on whether the Veteran should have been provided with more extensive testing, such as a sigmoidoscopy or colonoscopy at some point prior to 1992, and if so, whether it is likely that such testing would have identified precancerous colon polyps and/or an earlier stage of colon cancer.  

The oncologist should provide an appropriate rationale for the opinion given and should provide the opinion even if it requires resort to speculation. 

Residuals of Colorectal Cancer treatment:  The oncologist should review the pertinent information in the claims file relating to the Veteran's claimed residuals of colon cancer treatment, including the Board's Remands; reports from 1994 and 1995 pertaining to the Veteran's treatment for teeth and jaw problems; any records pertaining to the Veteran's shingles/herpes zoster (officially diagnosed by VA in March 2000 but which Veteran claims was present as early as May 1995 when he claimed compensation for a "chest rash not formally diagnosed").  The oncologist should also review any information contained in the file pertaining to depression, anxiety, claustrophobia or stomach problems (e.g., VA treatment records). 

The oncologist should then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater chance) that the Veteran developed any additional disability as a result of his April 1994 surgery and subsequent cancer treatment, including but not limited to, permanent loss of teeth, surgery on the lower jaw due to infection, stomach problems, shingles, depression, anxiety and claustrophobia.  

For any additional disability found, the oncologist should provide an opinion as to whether such disability is the result of the natural progress of the injury or disease for which the Veteran underwent surgery and subsequent cancer treatment, or whether such additional disability is the actual result of the surgery and subsequent cancer treatment.  The oncologist should clarify whether any additional disability found was a necessary consequence-certain or intended result-of the surgery and subsequent cancer treatment.  

The oncologist should provide an appropriate rationale for all opinions given.  If the oncologist determines that further evaluation by a different specialist is necessary in order to resolve any of the medical questions raised by the Board, he should note this finding in the record.  If the oncologist does make such a finding, the RO should arrange for a follow up evaluation by an appropriate specialist. 

Melanoma:  The oncologist should review the pertinent information in the claims file relating to diagnosis and treatment of the Veteran's melanoma during the time frame between 1994 and 1996.  The oncologist should then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater chance) that the Veteran developed any additional disability as a result of any lack of an appropriate and/or timely diagnosis of melanoma between 1994 and 1996.  In formulating this opinion, the examiner should comment on whether there is any indication from the medical documentation of record or the Veteran's testimony (see, e.g., March 1998 RO hearing testimony pages 4, 7-9 ), that the melanoma could have been diagnosed at an earlier point.  

The oncologist should provide an appropriate rationale for the opinion given and should provide the opinion even if it requires resort to speculation.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he must provide a reason for doing so.

2.  The RO should then readjudicate the § 1151 claims.  If they remain denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

3.  Issue a statement of the case with regard to the issues of entitlement to service connection for femoral artery gone due to overradiation, and whether new and material evidence has been received to reopen the claims of service connection for left hand traumatic arthritis, left shoulder condition, right shoulder condition, and ringing of ears.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




